                                     UNITED STATES DISTRICT C URT                                         MAY 1 O2019
                                            SOUTHERN DISTRICT OF CALIFORN                         CLERK. U.S DISTRICT COURT
              UNITED STATES OF AMERICA                               JUDGMENT IN A               ~Nft~A~~fs:fF c L6i:)~~;e l
                                                                     (For Revocation of Prob              ·   e        --
                                v.                                   (For Offenses Committed On or After November 1, 1987)


                 ROBERTO VACA-FLORES                                    Case Number:        15CR2157-DMS

                                                                     Zainab Khan FD
                                                                     Defendant's Attorney
REGISTRATION NO.                 99726011
o-
THE DEFENDANT:
!ZI   admitted guilt to violation of allegation(s) No.      1 and 2 (Judicial Notice taken)

D     was found guilty in violation ofallegation(s) No.
                                                          ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            1                      Committed a federal, state or local offense
            2                      Illegal entry into the United States




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                     Date of Imposition of Sentence

                                                                                 ~~~
                                                                     HON. Dana M. Sabraw
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

DEFENDANT:                ROBERTO VACA-FLORES                                                      Judgment - Page 2 of 2
CASE NUMBER:              15CR2157-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWENTY-FOUR (24) MONTHS as follows: TWELVE (12) MONTHS consecutive to 18CR4706-DMS and TWELVE
 (12) MONTHS concurrent to 18CR4706-DMS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      15CR2157-DMS
